PER CURIAM.
Remberto Morejon, Jr., appeals a final judgment of paternity, and amendment thereto. We conclude that the child custody determination is supported by competent substantial evidence. See Rogers v. Brown, 884 So.2d 523 (Fla. 3d DCA 2004); Calam v. Calam, 752 So.2d 722 (Fla. 3d DCA 2000). The trial court resolved the conflicting testimony of the parties in favor of the appellee mother. This court is not permitted to reweigh the evidence. See Rogers; Zalis v. Zalis, 498 So.2d 505, 506 (Fla. 3d DCA 1986).
The visitation schedule was within the trial court’s discretion to order. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). The trial court’s denial of retroactive support is likewise supported by the record.
Affirmed.